t c summary opinion united_states tax_court michael stephen frate petitioner v commissioner of internal revenue respondent docket no 7295-03s filed date michael stephen frate pro_se monica d armstrong for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination this court must decide whether respondent abused his discretion in determining that the filing of the notice_of_federal_tax_lien was appropriate some of the facts in this case have been stipulated and are so found petitioner resided in atlanta georgia at the time he filed his petition petitioner did not timely file his form_1040 u s individual_income_tax_return for in addition petitioner did not timely file federal_income_tax returns for through on date respondent prepared a substitute for return for taxable_year on date respondent issued to petitioner’s employer pwj incorporated pwj a form 668-w c notice_of_levy on wages salary and other income wage levy in the amount of dollar_figure on date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien on date respondent received petitioner’s request for a collection_due_process_hearing appeals_office hearing in response to the notice of lien in his request for an appeals_office hearing petitioner claimed that his tax_liability for had been satisfied by a prior wage levy on or about date petitioner sent a tax_return form to respondent on or about date petitioner submitted tax returns for the years through on date petitioner met with a settlement officer for petitioner’s appeals_office hearing at his appeals_office hearing petitioner presented to the settlement officer photocopies of several payroll check stubs for petitioner which reflected tax levy deductions totaling dollar_figure wage levy deductions the settlement officer informed petitioner that no payments from the wage levy deductions had been received by the internal_revenue_service irs petitioner asserted that pwj’s bookkeeping service business service associates bsa was under criminal investigation for fraud and embezzlement and that petitioner’s wage levy deductions may have been embezzled by bsa petitioner requested that his account be credited in the amount of the wage levy deductions the settlement officer explained to petitioner that no statutory or administrative authority allowed the irs to credit an account when the irs has not received payment petitioner requested and was allowed time to retain professional representation on date petitioner and his representative louis sheffield enrolled_agent mr sheffield met with the settlement officer mr sheffield presented a letter on the stationery of wen-don corporation formerly pwj signed by paul w jones iii mr jones as the former president of pwj that letter claimed that pwj’s payroll_taxes had been embezzled during the meeting mr sheffield and petitioner both stated that if petitioner’s account was not credited in the amount of the wage levy deductions petitioner would seek judicial review on date respondent sent to petitioner the notice_of_determination at issue here respondent determined that all applicable law or administrative procedures had been met that there was a balance due for taxable_year and that the filing of the lien is sustained on date petitioner filed his petition he stated that dollar_figure was disputed and that dollar_figure was paid via the wage levy by his employer he further stated that it appears that my employer never paid these funds to the government the record does not reflect any payments by petitioner of his then liability of dollar_figure examination of petitioner’s tax_return commenced in when respondent prepared the substitute for return simanonok v commissioner tcmemo_2002_66 sec_7491 is not applicable in this case because examination of petitioner’s tax_return commenced prior to date the effective date of sec_7491 the burden_of_proof is on petitioner rule a sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when demand for payment of that person’s liability for taxes has been made and the person fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day the notice of lien is filed sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within the 30-day period beginning on the day after the 5-day period described above sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 provides that the existence or amount of the underlying tax_liability may be contested at an appeals_office hearing if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability 114_tc_604 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a united_states district_court we find that petitioner did not raise any reviewable collection issue at his appeals_office hearing petitioner did not contest the existence or amount of the underlying tax_liability petitioner failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b petitioner alleges that his wage levy deductions may have been embezzled this is based on mere assertions by petitioner in a written representation by his representative mr sheffield and in a letter from mr jones the former president of pwj no evidence was introduced that bsa actually embezzled the wage levy deductions on this record petitioner failed to prove that the wage levy deductions were embezzled or if they were who embezzled them we note that mr jones stated in his letter that bsa embezzled pwj’s payroll_taxes on the other hand mr jones claimed that separate payments were made by pwj to bsa for petitioner’s taxes in addition the purported payments were made by wen-don corporation not by pwj the settlement officer had suggested to petitioner that he contact his employer and obtain copies of the checks front and back evidencing the wage levy deductions so that they may be traced petitioner did not seem too interested in doing so at that time only a limited number of separate checks for wage levy payments were put in evidence at trial these checks from wen-don corporation signed by mr jones the former president of pwj do not match the so- called pwj records of wage levy deductions at trial petitioner suggested that respondent should seek recovery from bsa or pwj for the wage levy deductions not paid over to the irs and that petitioner should be credited for such deductions clearly respondent can take action to enforce the lien under sec_7403 where there is a refusal to pay any_tax we have found the following provision significant sec_6332 refers to the surrender of property subject_to levy it provides that any amount other than costs recovered under this paragraph shall be credited against the tax_liability for the collection of which such levy was made sec_6332 respondent’s position is that if no payment is made to the irs petitioner remains liable for his tax debt we agree on the issue before us we conclude that respondent did not abuse his discretion with respect to the notice_of_determination contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
